        Case 3:20-cv-07657-LB Document 76 Filed 07/12/21 Page 1 of 2



 1   Matthew C. Helland, CA Bar No. 250451
     helland@nka.com
 2   NICHOLS KASTER, LLP
     235 Montgomery St., Suite 810
 3   San Francisco, CA 94104
     Telephone: (415) 277-7235
 4   Facsimile: (415) 277-7238

 5   Paul J. Lukas, MN Bar No. 22084X*
     lukas@nka.com
 6   Kai H. Richter, MN Bar No. 0296545*
     krichter@nka.com
 7   Brock J. Specht, MN Bar No. 0388343*
     bspecht@nka.com
 8   Jennifer K. Lee, MN Bar No. 0399012*
     jlee@nka.com
 9   NICHOLS KASTER, PLLP
     4700 IDS Center
10   80 S 8th Street
     Minneapolis, MN 55402
11   Telephone: (612) 256-3200
     Facsimile: (612) 338-4878
12
     *admitted pro hac vice
13
     ATTORNEYS FOR PLAINTIFF AND THE
14   PROPOSED CLASS

15                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
16                                    SAN FRANCISCO DIVISION
17

18
     Philip Pinkert, individually and on behalf of a   Case No. 20-7657
19   Class of similarly situated individuals, and on
     behalf of the general public,
20                                                     PLAINTIFF’S STATUS UPDATE
                    Plaintiff,
21          v.
22   Schwab Charitable Fund, Charles Schwab & Co.,
     Schwab Charitable Board of Directors, and
23   Schwab Charitable Investment Oversight
     Committee,
24
                    Defendants.
25

26

27

28

     PLAINTIFF’S STATUS UPDATE                          3:20-CV-07657-LB
          Case 3:20-cv-07657-LB Document 76 Filed 07/12/21 Page 2 of 2



 1           Pursuant to the Court’s Order (ECF No. 75), Plaintiff Philip Pinkert, by and through his

 2    counsel, respectfully gives notice of his intent to not file an amended complaint and to appeal the

 3    Court’s Order Granting Defendants’ Motion to Dismiss (ECF No. 74).

 4                                                      Respectfully,

 5     Dated: July 12, 2021                            NICHOLS KASTER, LLP
 6
                                                       By: /s/ Kai Richter
 7                                                         Kai Richter

 8                                                     COUNSEL FOR PLAINTIFF AND THE
                                                       PROPOSED CLASS
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      -2-
     PLAINTIFF’S STATUS UPDATE                                3:20-CV-07657-LB
